Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on ___ have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected for not adequately showing the claimed bending(s). While “bending direction(s) are depicted in the drawings as double-headed arrows, such double-headed arrows do not communicate either a degree of bend or an axis for a bend, or indeed a direction for such bends, but may indicate that the components should remain in the plane of the page as the bending is carried out (certainly a bending out of the plane of the page seems impossible given an arrow in the plane of the page). Also, no actual bends of the type recited in claim 1 are shown in any of the drawings, implying that there are no such bends in the final product. The examiner does not believe that either of these contradictory depictions reflects Applicant’s invention. In the case of claim 1, the drawing also fails to show the recited plurality of bent through holes. Indeed, the only holes of any sort in the drawings appear to form parts of the shield patterns of Figs. 4A-C, and later of Figs. 12-17, and of course in these drawings the sidewalls of said holes are not bent at all. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The limitation, “a non-mounting region on which no electronic component is to be mounted and which is configured to be bent in a first direction”, as recited in claim 1, is unclear with regard to how this product-by-process limitation further limits the remainder of the claim, since being “configured to be bent” is not the same as being bent in fact. Furthermore, the direction of bending is not clear, given the indications from the drawings.
The limitation, “each of the through holes has a bent portion bent in plan view”, as recited in claim 1 is also unclear with regard to the plan view to be assumed, since a bent though hole, if properly drawn, will necessarily look bent no matter the direction from which it is viewed. The examiner notes that, by contrast, the holes shown in Figs. 4A-C (and which are all arguably ‘plan views’, and where the holes are viewed end-on) are not bent, and the sidewalls, therefore, appear featureless and smooth.
References Cited
The references of interest are cited:
KIM et al. (US 20190051592 A1) discloses a wiring substrate comprising: 
a plurality of wiring layers (120a, 120b, 140); and 
a plurality of insulating layers (130a, 130b), wherein the wiring substrate comprises: 
a mounting region (CMR) on which an electronic component is to be mounted; and 
a non-mounting region (NMR) on which no electronic component is to be mounted. 


    PNG
    media_image1.png
    298
    506
    media_image1.png
    Greyscale

	NAKAMURA et al. (US 20140145317 A1) discloses a wiring substrate (see Fig. 7K, i.e.,) comprising: 
a plurality of wiring layers (22b, 24b, 26c); and 
a plurality of insulating layers (23, 25, 27), wherein the wiring substrate comprises: 
a mounting region (A) (see Fig. 1 or 7K, i.e.,) on which an electronic component (32, i.e.,) is to be mounted; and 
a non-mounting region (B1) on which no electronic component is to be mounted and holes (22e, 24f) (see Figs. 4A-C; ¶0053), but fails to further disclose and/or suggest the limitation as indicated above. 
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816